Citation Nr: 1730113	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia with fatigue, to include as secondary to service-connected disabilities. 

2.  Entitlement to an initial rating in excess of 20 percent prior to February 17, 2011, and in excess of 30 percent thereafter for cervical spine spondylosis.  

3.  Entitlement to an initial rating in excess of 10 percent prior to February 17, 2011, and in excess of 40 percent thereafter for degenerative changes of the lumbar spine.  

4.  Entitlement to a rating in excess of 50 percent prior to February 17, 2011, and in excess of 70 percent thereafter for major depressive disorder.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1989 to May 1997.  She also had approximately four months of earlier active duty service and about four years of earlier service with a Reserve Component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery Alabama.  

This matter was previously before the Board in January 2016.  There, the Board remanded the claims for further development.  The Veteran previously testified at a hearing before a Decision Review Officer (DRO) regarding her increase rating claims for cervical spine, lumbar spine, and major depressive disabilities.  A copy of the hearing transcript is associated with the claims file.  

However, the Board now finds that the issues relating to the Veteran's cervical spine, lumbar spine, fibromyalgia, and TDIU require another remand to afford the Veteran new VA examinations and additional development.  The matters will be discussed further in the REMAND section of this decision.  Thus, the claim discussed in that section is REMANDED to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACTS

1.  Prior to February 17, 2011, the Veteran's mood disorder was manifested by sleep disturbances, depression, difficulty in concentrating and decision making, difficulty in maintaining social relationships.  

2.  From February 17, 2011, the Veteran's mood disorder was manifested by depressed mood, chronic sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  Prior to February 17, 2011, the criteria for a disability rating in excess of 50 percent, for a mood disorder have not been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9435 (2016).  

2.  From February 17, 2011 the criteria for a disability rating in excess of 70 percent, for a mood disorder have not been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9435 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a mood disorder.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, as well as social security administration records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded VA examinations in April 1999, November 2007, February 2011, and August 2013.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in August 2013.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Under Diagnostic Code 9435 (mood disorder not otherwise specified), a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  

a.  Period Prior to February, 17 2011

The Veteran was initially granted a 30 percent disability rating for her mood disorder.  However, in a March 2008 rating decision, the Veteran was granted a rating increase from 30 percent to 50 percent.  The Veteran contends that she is entitled to a higher disability rating based on the severity of her psychiatric symptoms.  

The Veteran was afforded a VA examination in April 1999.  There, the examiner found the Veteran to be fairly pleasant, cooperative, and that her behavior was appropriate.  Throughout the evaluation, the Veteran remained logical, verbally coherent, and demonstrated no signs of pyschosis.  However, the Veteran showed some signs of anxiousness, irritability, and seemed depressed.  Her affect was constricted and she expressed a sense of frustration and helplessness.  Inspite of this, the Veteran denied any homicidal ideations or acute suicidal thoughts or intent.  After being granted a 30 percent disability rating, the Veteran filed a statement in July 2007, elaborating that her mood disorder was exacerbated by the widespread musculoskeletal pain.  Because of this, she has become very depressed and often cries.  She added that she could no longer attend functions with her children and has been unable to function normally.  

Based on the Veteran's August 2007 social security administration records, the Veteran underwent a mental status evaluation.  There, the Veteran reported that she had once attempted suicide by overdosing on medication in 2005.  During the evaluation, her affect was noted as normal and stable.  The examiner did not find any memory or judgment impairment.  Although she demonstrated scattered concentration, she was oriented to time, place, person, and situation.  The report also noted that the Veteran struggled when asked to calculate simple math involving addition and multiplication.  

In a November 2007 treatment record, the Veteran speculated that her depression was secondary to her back and neck pain.  In describing her situation, the Veteran's mood was irritable and depressed, and she became tearful during the evaluation.  She expressed feelings of guilt and helplessness.  She reported that she preferred to be dead but denied having suicidal thoughts or plans.  The physician found that the Veteran's concentration and short term memory are impaired but her judgment seemed fair.  She was afforded a VA examination later that month.  The Veteran reported to the examiner that she has become so nervous that she urinates, which occurs around three to four times a year.  She continues to deny thoughts and plans of suicide.  The Veteran however, reported that at one point, she heard voices that convinced her to run into oncoming traffic.  She reported crying spells and anger outbursts, and has thrown objects around due to anger.  The Veteran's thought process seemed fair and showed no signs of delusions.  After a psychological test, the examiner concluded that the Veteran was severely depressed and diagnosed her with chronic pain and a major depressive disorder.  

In a March 2008 VA treatment record, the Veteran denied suicidal ideation, plans, or intent.  She continued to report struggles with depression and anhedonic mood.  The physician noted that the Veteran was oriented across spheres, that she was depressed, with an anxious mood and a congruent affect.  Her speech was logical and coherent, and the Veteran showed no signs of any thought disorder.  

Upon reviewing the collective psychiatric reports for this time period, the Board notes an inconsistency with the report of suicidal thoughts.  Her VA treatment records, including her VA examination reports indicate that the Veteran did not have thoughts of suicide and has consistently denied it.  However, in her social security administration record, the Veteran reported a suicide attempt on at least one occasion.  VA treatment records leading up to that social security administration mental status evaluation and treatment records thereafter is silent on the Veteran's attempt to commit suicide by medication overdose.  Furthermore, while suicidal ideation is one of the characteristics under a 70 percent disability rating, this symptom was not noted in the Veteran's treatment notes and the majority of the evidence of record during this time.  The evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating or higher.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  Thus, the self-reporting presence of a suicidal ideation does not rise to the level of severity of the symptomatology required for a 70 percent rating.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Consideration has been given to assigning a higher disability evaluation for the Veteran's mood disorder.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 100 percent disability evaluation.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Overall, her symptoms are generally more consistent with a 50 percent rating.

b.  Period from February 17, 2011

During this time period, the Veteran contends that she is entitled to a disability rating greater than 70 percent for her mood disorder.  In her February 2011 VA examination, the examiner reported that the Veteran had no history of suicide attempts.  The Veteran demonstrated a 'clean' appearance and her speech pattern and thought process were marked as 'unremarkable.'  She showed no signs of delusions or hallucinations.  Contrary to previous examination and treatment records, the Veteran now demonstrated memory impairment.  Her remote memory was noted to be mildly impaired, while her recent memory is noted as moderately impaired.  

The Veteran was afforded another VA examination in August 2013.  There, the examiner found that the Veteran's mood disorder was manifested to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported experiencing depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  She has also reported changes in appetite, fatigue, and loss of interests in pleasurable activities.  

Based on the Veteran's more recent medical records, the Board finds that an evaluation of 70 percent for the Veteran's mood disorder from February 17, 2011 is warranted.  The examiner added in the August 2013 report that the Veteran is mild to moderately impaired in her ability to engage in physical and sedentary employment due to her mood disorder.  The collective evidence does not suggest a total occupational and social impairment.  She still maintains a healthy relationship with her daughters and does not show any evidence of gross impairment in thought processes or judgment.  The evidence does not suggest grossly inappropriate behavior, nor does it indicate signs of delusions or hallucinations.  There is nothing in the record that would suggest that the Veteran pose a danger to herself or those around her.  Overall, her symptoms are generally more consistent with a 70 percent rating, and thus, a 100 percent disability rating for this appeal period is not warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's mood disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  



ORDER

Entitlement to an increase rating in excess of 50 percent prior to February 17, 2011 is denied. 

Entitlement to an increase rating in excess of 70 percent from February 17, 2011 is denied.  








REMAND

The Veteran currently seeks service connection for fibromyalgia, increase rating for her cervical spine spondylosis, and degenerative arthritis of her lumbar spine.  The Veteran is also seeking TDIU in connection to her outstanding claims.  

The Board finds that the July 2016 VA examination report on the Veteran's fibromyalgia is inadequate.  The Veteran's Service Treatment Records (STRs) shows that in January 1989, the Veteran had no outstanding conditions and was in good health.  However later during service, complaints of knee pain started to surface in November 1989.  Chronic fatigue (and weight gain) was later reported in 1994 and again in January 1995; along with a notation stating that the fatigue was 'probably' secondary to her chronic back pain.  The Veteran later complained of leg, hip, and joint pain in September 1995.  Her separation examination in April 1997 was silent for complaints and symptoms or diagnosis relating to fibromyalgia.  However, she was later diagnosed with fibromyalgia and chronic low back and neck pain with at a VA treatment facility in May 2008.  Upon physical examination, the physician noted that mild tenderness was felt in the upper trapezius bilaterally as well as the lower lumbar paraspinals bilaterally.  This was later confirmed in a December 2008 VA treatment record.  

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed the Veteran with fibromyalgia and the effects it had on her daily activities.  The Veteran reported severe pain when she exercises, bathe, and shops.  She reported moderate pain when she dresses, travels, and drives.  She was afforded another VA examination in August 2013.  There, the Veteran told the examiner that although she was not diagnosed with fibromyalgia during her military service, it is her belief that her condition was secondary to depression.  She reported symptoms including widespread musculoskeletal pain (cervical region, bilateral occiput, trapezius muscles, and the upper outer gluteal muscles), fatigue, and depression.  Upon physical examination, the examiner opined that the Veteran's fibromyalgia is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the causes of fibromyalgia are unknown but it may be largely attributable to one's genetics, making one more susceptible to developing the condition.  The examiner noted that the Veteran was previously diagnosed with sarcoidosis in 1985, prior to her enlistment.  This, coupled with her STRs and current diagnosis, the examiner stated that she was unable to establish a nexus between the Veteran's service-connected conditions and her fibromyalgia without resorting to speculation.  In rendering an opinion regarding direct service connection, the examiner opined that the Veteran's fibromyalgia was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  However, under her rationale, the examiner stated that the Veteran's file was negative for complaints or treatment of fibromyalgia or symptoms that may have mimicked fibromyalgia.  Because the evidence did not support a definitive cause of fibromyalgia, the examiner was unable to establish a nexus between military service and fibromyalgia without resorting to mere speculation.  

Pursuant to a January 2016 Board remand, the Veteran was afforded another VA examination in July 2016.  The Veteran reported symptoms including widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, and depression.  In addressing the causes of some of the Veteran's widespread pain, the examiner noted that the Veteran currently suffers from lumbar spine degenerative arthritis and cervical spine spondylosis.  The Veteran's July 2016 x-rays of her knees showed mild degenerative joint disease which is caused by or related to natural aging and her BMI (38), and not fibromyalgia.  This examination report however, does not offer sufficient clarification regarding the etiology of the Veteran's fibromyalgia on a direct or secondary basis.  

The Veteran did not receive an official diagnosis of fibromyalgia until after her separation from military service.  While the August 2013 examiner could not provide a rationale for the basis of her conclusions, the July 2016 examiner's report implied that other diseases, other than fibromyalgia, such as her current back conditions and her degenerative joint disease of the knees, caused the Veteran's pain.  Similar to the previous examiner, the July 2016 examiner also did not provide an opinion of whether or not, the Veteran's fibromyalgia was aggravated by her service connected conditions as outlined in the January 2016 remand directives.  Thus, this VA examination is inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran is a veteran during the  Persian Gulf War era.  Under 38 C.F.R. § 3.317 (2016), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. §3.317 (a)(2)(i).  

Additionally, VA may provide a medical examination to determine whether the Veteran's longstanding complaints of joint pain and fatigue, were due to a qualifying chronic disability under 38 C.F.R. § 3.317 , such as fibromyalgia.  Moreover, the examiner should provide an adequate opinion as to whether the diagnosed condition had onset during her active service, given her previous reports of pain during service.  

Turning now to the Veteran's increase ratings claim for her cervical spine spondylosis and lumbar spine condition, the Board notes that the Veteran has been provided multiple VA examinations during the period on appeal and her last VA examination was in August 2013.  However, in light of the U.S. Court of Appeal for Veteran's Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the previous examinations are inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Finally, with regards to the Veteran's claim of entitlement to TDIU, the adjudication of this issue must be deferred pending completion of the pending claims for increase rating remanded herein because the issue of TDIU is inextricably intertwined with these claims.  Thus, the remand for her TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Take steps necessary to verify whether or not the Veteran served on active duty in the Southwest Theater of Operations.  The Board notes that the Veteran has a present diagnosis of fibromyalgia and that qualifying service in the Southwest Theater of Operations would implicate the presumptive provisions under  38 C.F.R. § 3.317 (2016).  

2.  If the Veteran did not serve in the Southwest Theater of Operations, obtain an addendum opinion regarding the etiology of the Veteran's fibromyalgia.  The electronic claims file and copy of this remand must be made available to the examiner.  The examiner must consider the August 2013 and the July 2016 VA examination reports.  The examiner shall issue an addendum opinion and rationale to address the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia, with fatigue had onset in or was otherwise caused by her military service.  The examiner must take into account the Veteran's complaints of pain and fatigue during service.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia, with fatigue is caused by her service-connected conditions (mood disorder, cervical spine spondylosis, and degenerative changes of the lumbar spine).  

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia, with fatigue is aggravated by her service-connected conditions (mood disorder, cervical spine spondylosis, and degenerative changes of the lumbar spine).  

A rationale for all opinions offered should be provided.  If the examiner finds it necessary, schedule the Veteran for an examination.  

3.  Schedule the Veteran for a new examination regarding the Veteran's cervical spine and lumbar spine conditions.  The examiner is to report the range of motion measurements in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

4.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


